DETAILED ACTION
	This office action is in response to the amendment filed on May 26, 2021.  In accordance with this amendment, claims 1 and 12 have been amended, claims 16-22 have been formally canceled, while new claims 23-33 have been added.
Claims 1-15 and 23-33 are pending and now in condition for allowance.  Note that claims 12-15 have been rejoined herein because they include each allowable limitation of the waveguide device in claim 1.  Note the same amended features to claims 1 and 12 on May 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are directed to an allowable product, with claim 1 as the sole independent.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15 (with broadest claim 12), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 12-15 are joined with claims 1-11.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 17, 2020 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 16-22 have been rejected), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on April 26, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 1-15 and 23-33 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Takahashi U.S. ’396; Shi et al. U.S. ‘840) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claims 1/12, or the features in combination of new claim 23.  See, for example the non-final rejection dated March 3, 2021 and the amendments around these prior art references (as outlined on pages 9-11 dated May 26, 2021).  The Examiner would like to note, with emphasis and for context of the claims, that the “thickness” direction in claims 1 and 12 and relating to Applicant’s Figs. is the particular direction “e1” and “e2” in Figs. 2A-2C.  The “width” direction is perpendicular to this thickness (and across the page in Figs. 2A-2C).  Although any one structural feature of claims 1, 12, and 23 is found in the numerous prior art references of record, the Examiner is unable to present a prima facie case of obviousness for the combination of these structural features, as a whole and as arranged by Applicant’s Figs. 1 and 2A-2C.  The Examiner must consider the context of the specification and drawings when evaluating prior art references for obviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 9-11), filed May 26, 2021, with respect to the amendments to present independent claims 1, 12, and 23, persuasive.  Based on the substantially narrowing amendments to each independent claim, all prior art rejections mailed on March 3, 2021 have been withdrawn.  Claims 1-15 and 23-33 now serve to create a patentable distinction over the closest prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             June 8, 2021